Citation Nr: 0336268	
Decision Date: 12/23/03    Archive Date: 12/29/03

DOCKET NO.  02-20 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO&IC) in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to proceeds from the veteran's National Service 
Life Insurance (NSLI) policies.


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran served on active duty from May 12, 1941 to 
October 23, 1945, and from September 4, 1950 to December 31, 
1951.  He disappeared in 1964.  The appellant is his 
daughter.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 decision denying the 
benefits sought on the determination that the veteran's date 
of death for VA purposes was in 1971 and that as of that date 
his National Service Life Insurance policies had lapsed for 
non-payment of premiums.  The appellant submitted a notice of 
disagreement with the decision in May 2001, and a statement 
of the case was issued in September 2002.  The appellant 
perfected her appeal to the Board in November 2002.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has, to the extent possible, 
been accomplished.

2.  The veteran disappeared on or around January [redacted], 1964, 
and is presumed dead. 

3.  The date of the veteran's presumed death is on or around 
January [redacted], 1971.

4.  At the time of the veteran's presumed death in 1971, he 
had two National Service Life Insurance policies that had 
lapsed for nonpayment of premiums.




CONCLUSION OF LAW

The appellant's claim of entitlement to proceeds from the 
veteran's National Service Life Insurance policies lack legal 
merit.  38 U.S.C.A. §§ 108, 1917 (West 2002); 38 C.F.R. 
§§ 8.2, 8.20, 3.212 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that pertinent sections of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) and its implementing 
regulation establish, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify him what evidence will be obtained by whom.  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).  
 
In this case, the appellant has been notified of the reasons 
for the RO&IC's decision in the claim, and has been afforded 
the opportunity to present evidence and argument with respect 
to the claim.  The Board finds that these actions are 
sufficient to satisfy any duties to notify and assist owed 
the appellant.  As will be explained below, the claim on 
appeal lacks legal merit, hence, the duties to notify and 
assist imposed by the VCAA are not applicable in this appeal.  
See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  



II.  Background

The basic facts in this case, which are not in dispute, are 
summarized below.

In February 1942, the veteran applied for a Five-Year Level 
Premium Term Plan insurance in the amount of $5,000 under the 
National Service Life Insurance Act, and was issued a NSLI 
policy effective in March 1942.  In March 1944, he applied 
for a second Five-Year Level Premium Term Plan insurance in 
the amount of $5,000 under the National Service Life 
Insurance Act, and was issued a NSLI policy effective in 
April 1944.  In December 1947, the veteran applied to have 
the two lapsed NSLI policies reinstated.  The policies had 
lapsed due to nonpayment of premiums.  In February 1950, the 
veteran requested conversion of his initial term life policy 
to an ordinary life policy, effective in March 1950.  In 
February 1952, the veteran renewed his term life insurance in 
the amount of $5,000 for another five years, and had this 
insurance reinstated in February 1959 after it had lapsed due 
to nonpayment of a January 1959 premium.   

In a June 1999 letter from the Missing Persons Services of 
The Salvation Army, the appellant was informed that the 
organization had done all it could do in terms of searching 
for the veteran and it was closing his file.  The 
organization referred the appellant to the State Department 
of Law Enforcement in the state that the veteran last resided 
for further help.  

In August 1999, the appellant filed a missing person report 
with the sheriff's department of the county and state where 
the veteran last resided.  The report notes that the veteran 
had been missing since January 1964, and there had been no 
unidentified bodies in that county that the department knew 
of.

In September 2000, the appellant filed an informal claim for 
the insurance proceeds of the veteran's National Service Life 
Insurance policies.  She enclosed death certificates showing 
that all of the veteran's designated beneficiaries on the 
policies were deceased.  She also enclosed an Order 
Determining Death from the circuit court of the state where 
the veteran last resided finding that the veteran had died in 
January 1964 pursuant to the presumption provided by that 
state's statute.

The RO&IC received an October 2000 letter addressed to the 
appellant from a benefits specialists at the U.S. Office of 
Personnel Management informing her that benefits had been 
authorized for the period of 1/[redacted]/64 to 11/[redacted]/70 (the month 
prior to her attaining age 18).

The appellant informed VA in a letter dated in November 2000 
that she had attended a family reunion and that no one there 
had seen the veteran since his disappearance in 1964.  She 
said that at age 11, she believed her mother who told her 
that the veteran had returned to Ohio to be with his family.  
She said that in January 1964 the veteran had "abandoned" 
his position with VA and that his car loan had been paid off.  
She added that a few days after that, the veteran's car was 
found abandoned.  She surmised that "something tragic" had 
happened at that point, and noted that she had paid for a 
search by the Salvation Army, but nothing had been found and 
the veteran's file had been closed.  She also said that she 
filed a missing person report with a county Sheriff's 
department in the county where the veteran last resided, but 
the department found no trace of the veteran since January 
1964.

On file is a December 2000 Statement of Claim Payment For 
Life Insurance from The Office of Federal Employees' Group 
Life Insurance (FEGLI) informing the appellant that a life 
insurance payment was enclosed due to the veteran's death in 
January 1964.

In March 2001, the RO&IC issued an Administrative Decision 
concluding that the cumulative evidence supported a finding 
of presumptive death.  The date of death was determined to be 
January [redacted], 1971, which was approximately seven years after 
the date the veteran was last known to be alive.

In an April 2001 decision, the RO&IC found that the veteran's 
insurance policy had lapsed for nonpayment of premiums prior 
to his presumed death on January [redacted], 1971.

In the May 2001 notice of disagreement, the appellant said 
that nowhere in pertinent VA regulation does it state, either 
implicitly or explicitly, that the date of death is to be 
established at the end of the 7-year period.  She said that 
she surveyed other government agencies that were "governed 
by (38 CFR 3.212) and was assured that after the 7 years 
proof of death has been established, that the date of death 
is invariably set at the beginning of the 7 year period - 
when the subject deceased became missing."

In a July 2001 certified letter, the RO&IC explained to the 
appellant the reasons her claim for insurance benefits was 
disallowed; specifically informing her that the veteran's 
term policy had lapsed on November 1, 1963, for nonpayment of 
the premium due on that date.  The RO also informed her that 
while ordinary life policy had lapsed on February 1, 1962, it 
was continued in force under the extended term provision of 
the contract until April 16, 1964, and that all insurance 
protection ceased for the veteran after April 16, 1964.

In written argument in July 2002, the appellant disagreed 
with the RO&IC's finding regarding the date that the 
veteran's term policy lapsed, finding that this insurance 
lapsed in March 1967, not November 1963, and was thus still 
in effect as of the veteran's death in "January 1994".  She 
also argued that VA "misinterpreted" the relevant law and 
that 38 U.S.C.A. § 108 pertained only to proof of death, not 
date of death. 

In September 2002, the RO&IC contacted OPM concerning its 
procedures in cases involving presumptive death and was 
informed that OPM pays a claim when it receives proof of a 
person's death.  OPM said that in the appellant's case, it 
relied on the Order Determining Death certificate issued by 
the state where the veteran last resided to determine his 
date of death.  OPM said that it does not investigate any 
further.

Analysis

In the RO&IC's April 2001 decision, which is the subject of 
this appeal, the RO&IC found that the veteran's two National 
Service Life Insurance Policies had lapsed due to nonpayment 
of premiums as of the date of his demise, on or about January 
1971, and that, as a consequence, the appellant was not 
entitled to any life insurance proceeds.  See 38 U.S.C.A. 
§ 1917 (West 2002); 38 C.F.R. § 8.2 (2003).  The Board notes 
that there is some dispute as to the actual date that the 
policies lapsed-the appellant has recently disagreed with 
the November 1963 date that the RO&IC found with respect to 
the veteran's term policy, stating that the date the policy 
lapsed was actually March 31, 1967.  However, as both dates 
precede the January 1971 date of the veteran's death as 
determined by the RO&IC (with which, for the reasons 
explained below, the Board agrees), this point is not 
determinative of the outcome of this case and warrants no 
further discussion. 

The law administered by VA establishes a seven-year 
presumption of death.  Specifically, the law states that if 
evidence satisfactory to the Secretary is submitted 
establishing the continued and unexplained absence of any 
individual from that individual's home and family for seven 
or more years, and establishing that after diligent search no 
evidence of that individual's existence after the date of 
disappearance has been found or received, the death of such 
individual as of the date of the expiration of such period 
shall be considered as sufficiently proved.  38 U.S.C.A. 
§ 108(b). Furthermore, no state law providing for presumption 
of death shall be applicable to claims for benefits under 
laws administered by the Secretary.  38 U.S.C.A. § 108(a).  

Pertinent regulatory provisions similarly state:

(a)	If satisfactory evidence is produced 
establishing the fact of the continued 
and unexplained absence of any 
individual form his or her home and 
family for a period of 7 years or more 
and that a diligent search disclosed 
no evidence of his or her existence 
after the date of disappearance, and 
if evidence as provided in § 3.211 
cannot be furnished, the death of such 
individual as of the expiration of 
such period may be considered 
sufficiently proved.
(b)	No state law providing for 
presumption of death will be 
applicable to claims for benefits 
under laws administered by the 
Department of Veterans Affairs and the 
finding of death will be final and 
conclusive except where suit is filed 
for insurance under 38 U.S.C. 1984.
(c)	In the absence of evidence to the 
contrary, a finding of death made by 
another Federal agency will be 
accepted if the finding meets the 
requirements of paragraph (a) of this 
section. 

38 C.F.R. § 3.212; see also 38 C.F.R. § 8.20.

There is no dispute that the evidence supports the 
presumption of death of the veteran.  That is, the evidence 
establishes the veteran's continued and unexplained absence 
from his home for over seven years despite a diligent search 
on behalf of the appellant to locate him.  The appellant, 
herself, initiated searches by the Missing Persons Services 
of The Salvation Army as well as the State Department of Law 
Enforcement of the county where the veteran last resided, to 
no avail.   

Rather, the main point of contention in this case is the date 
of the veteran's death.    The appellant argues that the 
governing statute and regulation pertain only to a 
presumption of death, not to the date of death and that as 
such, the date of death should be the date the veteran 
disappeared, in January 1964.  She further argues that VA 
should abide by the findings of two other Federal agencies 
(OPM and FEGLI) that awarded her death benefits based on the 
date the veteran's disappearance, in January 1964.  

As to the appellant's first argument, the governing law 
clearly states that the death of an individual missing for 7 
or more years will be sufficiently proved as of the date of 
the expiration of such period.  38 U.S.C.A. § 108.  The 
interpretive notes and decisions that follow this section of 
the United States Code specifically note that the presumption 
of death from absence is that death occurred at end of 7 year 
period, not at beginning of such period or during its 
continuance.  The interpretative notes and decisions also 
make clear that the presumption of 7 years is rebuttable; 
that is, substantial evidence can be introduced to show that 
the insured's presumed death occurred at an earlier date.  
See Peak v. United States, 353 U.S. 43, 1 L Ed 2d 631 (1957); 
McCune v. United States, 56 F 2d 572 (1932).  However, there 
is no such evidence in this case.  In other words, the 
veteran's presumed death is based solely on his 7-year 
absence; there is no evidence indicating that he in fact died 
prior to this time.  The appellant points to the facts that 
the veteran had paid off his car days before his January 1964 
disappearance and that his car had been abandoned to show 
that "something tragic" happened at that point.  However, 
there is no evidence to show that he died at this point.  In 
fact, the State Department of Law Enforcement noted in its 
investigation report of the veteran that there were no 
unidentified bodies in the county where the veteran last 
resided that the department knew of.

The Board also finds no merit in the appellant's second 
argument, that VA should abide by the same date of death as 
found by the two other Federal agencies.  The Board 
acknowledges the regulatory provision of § 3.212 requiring VA 
to accept a finding of death made by another Federal agency 
if the finding meets the requirements of that paragraph; 
however, the finding of death is not in dispute.   Indeed, 
the Board presumes, as did OPM and FEGLI, that the veteran 
has died.  However, as the appellant, herself, has asserted, 
a finding of death and a determination as to the date of 
death are not synonymous.  As to OPM's finding of January 
1964 as the date of the veteran's death, OPM informed the 
RO&IC that the date of death was based on the Order 
Determining Death certificate issued by the state where the 
veteran last resided.  However, contrary to OPM's procedures, 
VA law and regulation specifically states that no State law 
providing for presumption of death will be applicable to 
claims for benefits under laws administrated by the VA, and, 
the Secretary's finding of death will be final and conclusive 
except where suit is filed for insurance under 38 U.S.C.A. 
§ 1984.  See 38 U.S.C.A. § 108(a) and (c); 38 C.F.R. 
§ 3.212(b).  Thus, in a case such as this, in which the 
veteran's presumed death is based solely on his unexplained 
absence of 7 or more years, VA law and regulation makes clear 
that the date of death is the expiration of the 7-year period 
of his absence.  

The governing laws and regulations in this case are clear and 
specific, and the Board is bound by them.  As this veteran 
disappeared on or around January [redacted], 1964, the date of his 
death, for VA purposes, is on or around January [redacted], 1971, as 
the RO&IC properly found.  Moreover, because, at that time, 
the veteran's NSLI life insurance policies had lapsed, there 
is no legal basis for payment of any proceeds from those 
insurance policies to appellant.  Hence, the claim must be 
denied.  Where, as here, the law and not the evidence is 
dispositive of an appellant's claim, the claim should be 
denied because of the absence of legal merit or the lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  




ORDER

As the veteran's National Service Life Insurance (NSLI) 
policies were not in effect at the time of his death, the 
appellant's claim for insurance proceeds is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



